323 S.W.3d 796 (2010)
Alvin Floyd SNELLING and Katherine Louise Snelling, Respondents,
v.
Ursula Irene GANDER, Appellant.
No. WD 71520.
Missouri Court of Appeals, Western District.
September 14, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 2, 2010.
*797 Daniel E. Hunt, for Appellant.
Warren S. Rives, for Respondents.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Ursula Gander appeals the judgment of the trial court granting a twenty foot wide easement by prescription of ingress and egress over and across her property. In her sole point on appeal, Mrs. Gander claims that there was not sufficient evidence for the trial court to grant an easement by prescription. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).